


Exhibit 10.1


Form of Borrower Loan Agreement
The following terms, together with your loan request on the Site, as defined
herein, constitute a binding agreement (the "Agreement") between you (you and
your to mean each and every borrower who executes this Agreement and related
Note(s)) and WebBank, a Utah-chartered industrial bank ("WBK," "we," or
"us"). BY ELECTRONICALLY SIGNING THE AGREEMENT, YOU HAVE SIGNIFIED YOUR
AGREEMENT TO THESE TERMS. Under this Agreement, you agree to receive and repay
one or more installment loans from us, through the website lending platform at
www.Lendingclub.com, including any subdomains thereof (the "Site") operated by
LendingClub Corporation, a Delaware corporation ("LendingClub"). These terms
affect your rights and you should read them carefully and print a copy for your
records. Your agreement to these terms means you agree to borrow and repay the
money if your loan is funded under the terms of this Agreement, consent to our
privacy policy, agree to transact with us electronically, and agree to have any
dispute with us resolved by binding arbitration.
1. Loan Terms. Your loan will have a principal balance in the amount set forth
in the disclosure provided to you. (see the disclosures
at http://www.lendingclub.com/account/truthInLending.action). You agree and
acknowledge that the initial loan disclosures made to you are estimates (other
than APR) and may be less than the initially requested amounts. All loans are
unsecured, fully-amortizing, closed-end loans with either a three (3)-year or
five (5)-year term, unless otherwise stated. Please see your Borrower Membership
Agreement and other information provided to you in connection with registering
your loan request on the Site for additional details. Your obligations,
including your obligation to repay principal and interest, are set forth in this
Agreement and in the Note or Notes that you will make to us, as described in
section 3 below.
2. Credit Decisions. Your loan request must include your annual income and such
other information as we may obtain through the Site. We will consider public
assistance, alimony, child support, or separate maintenance income as income if
you choose to include such sources of income in your application and such income
is likely to continue. We reserve the right to verify any information you submit
by requiring you to produce appropriate documentation or other proof, and also
reserve the right to conduct such verification through a third party. You hereby
authorize us to request and obtain data from a third party to verify any
information you provide to us in connection with your loan request. We may
terminate consideration of your application at any time in our sole discretion.
3. Loan Funding and Closing. You may post a loan request on the Site, and
LendingClub investors ("Investors") will be able to review your loan request.
Investors may commit funds to purchase, in various amounts, Member Payment
Dependent Notes ("MPDNs") that LendingClub may issue to Investors who commit
funds for your loan request. You acknowledge that an Investor's commitment to
purchase a MPDN corresponding to all or a portion of your loan from us does not
confer any rights to you. Investors may also choose to purchase your loan
directly from either WBK or LendingClub. You understand that Investors make
their own decisions whether to commit funds for your loan. Finally, LendingClub
may also choose to commit funds for all or part of your loan request but is not
obligated to do so. However, we do not warrant or guarantee that your loan
request will be funded or that you will receive a loan as a result of posting
your request.




--------------------------------------------------------------------------------




We may elect in our sole discretion to give you a partial funding option, if
necessary, which means your loan will be funded if it receives commitments
totaling less than the full amount of your requested loan (subject to the loan
size minimum).
If your loan is going to be issued either for the full amount of your listed
loan or as a result of any partial funding option available to you, your loan
will close and issue within fourteen (14) days following the posting of your
loan request, unless you notify us in writing of your election to terminate your
loan request sufficiently far in advance of the loan closing for us to cancel
the loan.
Funding of your loan request might be available before the expiration of the
14-day period set forth above. In no event, will we be obligated to notify you
of the date upon which your loan may or will fund.
If we extend a loan to you, you agree to execute by power of attorney as
described below, and be bound by the terms set forth in, the form of promissory
note attached as Exhibit A (the "Note") as to your loan. You agree to execute
multiple Notes if we request you do so, provided that the aggregate principal
amounts of such Notes shall equal the total amount of your loan. LendingClub
will execute your Note(s) on your behalf pursuant to a power of attorney you
grant to LendingClub when registering your loan request. You authorize us to
disburse the loan proceeds by Automated Clearing House ("ACH") transfer to your
designated account or on your behalf to your selected designee. Following our
disbursement of the loan proceeds as set forth above, we will assign the Note(s)
and your loan to LendingClub.
BY COMPLETING YOUR APPLICATION AND SUBMITTING YOUR LOAN REQUEST, YOU ARE
COMMITTING TO OBTAIN A LOAN FROM US IN THE AMOUNT AND ON THE TERMS SET FORTH IN
YOUR AGREEMENTS WITH WBK (OR ITS ASSIGNEES) AND THE DISCLOSURES PROVIDED TO YOU
IN CONNECTION WITH YOUR REQUEST, SHOULD YOUR REQUEST BE FUNDED. YOU HAVE NO
RIGHT TO RESCIND THE LOAN ONCE MADE BUT YOU MAY PREPAY THE LOAN AT ANY TIME
WITHOUT PENALTY. We will not lend you any funds unless and until sufficient
commitments are received from Investors and/or LendingClub.
4. Making Your Loan Payments. You authorize us and our successors and assigns to
debit your designated account by ACH transfer for the amount of each payment due
on each due date. Alternatively, you may elect to make payments by personal
check by contacting support@lendingclub.com or by regular mail to the Lock Box
below. If you elect to make payments by check, you acknowledge and agree that
there will be a $7 check processing fee per payment, subject to applicable law.
If you elect to make payments by check, you must send the check either by
regular mail or by overnight mail or UPS delivery to Wells Fargo Lock Box
Services, Dept #34268, 3440 Walnut Ave, Window H, Fremont, CA 94538. This
authorization does not affect your obligation to pay when due all amounts
payable on your loan, whether or not there are sufficient funds in such
accounts. The foregoing authorization is in addition to, and not in limitation
of, any rights of setoff we may have. With regard to payments made by automatic
withdrawal, you have the right to stop payment of automatic withdrawals or
revoke your prior authorization for automatic withdrawals by notifying your
financial institution at least three (3) banking days before the scheduled date
of transfer. You must notify us of the exercise of your right to stop a payment
or revoke your authorization for automatic withdrawals at least three (3)
banking days before the scheduled date of transfer. All payments are to be
applied first to the payment of all fees, expenses and other amounts due
(excluding principal and interest), then to accrued interest, and the balance on
account of outstanding principal; provided,




--------------------------------------------------------------------------------




however, that after an Event of Default (as defined below), payments will be
applied to your obligations as we determine in our sole discretion.
5. Other Borrower Obligations. You agree that you (A) are a US citizen,
permanent resident or Non-Permanent Resident Alien in the US on a valid long
term visa and (B) will not, in connection with your loan request: (i) make any
false, misleading or deceptive statements or omissions of fact in your listing,
including but not limited to your loan description; (ii) misrepresent your
identity, or describe, present or portray yourself as a person other than
yourself; (iii) give to or receive from, or offer or agree to give to or receive
from any LendingClub member or other person any fee, bonus, additional interest,
kickback or thing of value of any kind except in accordance with the terms of
your loan; (iv) represent yourself to any person, as a representative, employee,
or agent of ours, or purport to speak to any person on our behalf; (v) provide,
in your loan request or in communications on the Site related to your loan
request, information upon which a discriminatory lending decision may be made,
such as your race, color, religion, national origin, sex, marital status, age,
any exercise of your consumer rights or the existence of alimony, child support,
or separate income (unless you have included such income in your application to
be considered for loan qualification) or (vi) use any of the loan proceeds to
fund any post-secondary educational expenses, including, but not limited to,
tuition, fees, books, supplies, miscellaneous expenses, or room and board (see
Section 472 of 20 U.S.C. 1087ll
http://www.law.cornell.edu/uscode/search/display.html?terms=1087ll&url=/uscode/html/uscode20/usc_sec_20_00001087--ll000-.html
for a complete list). You acknowledge and agree that we may rely without
independent verification on the accuracy, authenticity, and completeness of all
information you provide to us. You certify that the proceeds of the loan will
not be used for the purpose of purchasing or carrying any securities or to fund
any illegal activity.
6. Fees. If your loan request results in an issued loan, you may be obligated to
pay a non-refundable origination fee to the lender issuing your loan. The amount
of any fee is stated in the disclosures provided to you and are available for
your review in your online member account. No amount of the finally determined
fee is refundable. This fee will be deducted from your loan proceeds. If fee is
deducted from your loan proceeds the loan proceeds delivered to you will be less
than the full amount of your issued loan. Additionally, if the fee is deducted
from your loan proceeds, you acknowledge that the origination fee will be
considered part of the principal on your loan and is subject to the accrual of
interest. You acknowledge that the origination fee will be considered part of
the principal on your loan and is subject to the accrual of interest. You agree
to pay a fee of $15, to the extent permitted by applicable law, if ACH transfers
or checks are returned or fail due to insufficient funds in your account or for
any other reason. We may attempt to process your transaction up to two
additional times and each attempt to collect a payment is considered a separate
transaction, so an unsuccessful payment fee will be assessed for each failed
attempt. The bank that holds your designated account may assess its own fee in
addition to the fee we assess. If Borrower's payment is more than 15 days late,
Lender may charge a late fee in an amount the greater of 5% of the outstanding
payment or $15, to the extent permitted by applicable law. We will charge only
one late fee on each late payment. These fees may be collected using ACH
transfers initiated by us from your designated account. Any such late fee
assessed is immediately due and payable. Any payment received after 3:00 P.M.,
Mountain time, on a banking day is deemed received on the next succeeding
banking day.
7. Default and Termination. You will be deemed in default on your loan (each, an
"Event of Default") if you: (1) fail to pay timely any amount due on your loan;
(2) file or have instituted against you any bankruptcy or insolvency proceedings
or make any assignment for the benefit of creditors; (3) commit fraud or make
any material misrepresentation in this




--------------------------------------------------------------------------------




Agreement, the Note(s), or any other documents, applications or related
materials delivered to us in connection with your loan; or (4) fail to abide by
the terms of this Agreement. Upon the occurrence of an Event of Default, we may
exercise all remedies available to us under applicable law, this Agreement, and
the Note(s), including without limitation (1) demand that you immediately pay
all amounts owed on your loan or (2) terminate this Agreement. Any loans you
obtain prior to the effective date of termination resulting from listings you
placed on the Site shall remain in full force and effect in accordance with
their terms.
8. Liability of the Borrower and the Co-borrower is Joint and Several. The
liability of any co-borrower is joint and several and is co-existent with that
of the borrower. The liability of the co-borrower to repay the loan together
with interest, and to observe the terms and conditions of this Agreement and any
other agreement and documents that may have been or may be executed by you with
us in respect of this loan or any other loan or loans, is joint and several and
consequently we shall have sole discretion to proceed against both or either of
them to recover the loan and other charges payable by you to us. Further, we can
accept instructions from either the borrower or the co-borrower, and notice can
be given to either the borrower or the co-borrower, and shall be binding on
both.
9. Collection & Reporting of Delinquent Loans. We may report information about
your account to credit bureaus. Should there be more than one borrower on any
loan, we will report that loan account to the credit bureaus in the names of all
borrowers. Late payments, missed payments, or other defaults on your account may
be reflected in your credit report. You agree to pay all costs of collecting any
delinquent payments, including reasonable attorneys' fees, as permitted by
applicable law.
10. TCPA Consent & Privacy: Notwithstanding any current or prior election to opt
in or opt out of receiving telemarketing calls or SMS messages (including text
messages) from us, our agents, representatives, affiliates, or anyone calling on
our behalf, you expressly consent to be contacted by us, our agents,
representatives, affiliates, or anyone calling on our behalf for any and all
purposes arising out of or relating to your loan and/or account, at any
telephone number, or physical or electronic address you provide or at which you
may be reached.  You agree we may contact you in any way, including SMS messages
(including text messages), calls using prerecorded messages or artificial voice,
and calls and messages delivered using auto telephone dialing system or an
automatic texting system.  Automated messages may be played when the telephone
is answered, whether by you or someone else.  In the event that an agent or
representative calls, he or she may also leave a message on your answering
machine, voice mail, or send one via text. 
You consent to receive SMS messages (including text messages), calls and
messages (including prerecorded and artificial voice and autodialed) from us,
our agents, representatives, affiliates or anyone calling on our behalf at the
specific number(s) you have provided to us, or numbers we can reasonably
associate with your account (through skip trace, caller ID capture or other
means), with information or questions about your application, loan and/or
account.  You certify, warrant and represent that the telephone numbers that you
have provided to us are your numbers and not someone else’s.  You represent that
you are permitted to receive calls at each of the telephone numbers you have
provided to us.  You agree to alert us whenever you stop using a particular
telephone number.
Your cellular or mobile telephone provider will charge you according to the type
of plan you carry. You also agree that we may contact you by e-mail, using any
email address you have provided to us or that you provide to us in the future.
We




--------------------------------------------------------------------------------




may listen to and/or record phone calls between you and our representatives
without notice to you as permitted by applicable law. For example, we listen to
and record calls for quality monitoring purposes.
11. Assignment of Your Loan. Following the closing of your loan you hereby agree
that we may, without notice to you, (i) assign all of our right, title and
interest in this Agreement to LendingClub and (ii) assign your Note(s) to
LendingClub. You understand, acknowledge and agree that LendingClub may sell,
assign or transfer your Note(s) and all associated documents and information
related to the Note(s) without your consent or notice to you.
12 Entire Agreement. This Agreement and any Note(s) represents the entire
agreement between you and us regarding the subject matter hereof and supersedes
all prior or contemporaneous communications, promises and proposals, whether
oral, written or electronic, between us with respect to your loan request and
loan. The WBK Privacy Notice attached as Exhibit B is incorporated by reference
into this Agreement.
13. Electronic Transactions. THIS AGREEMENT IS FULLY SUBJECT TO YOUR CONSENT TO
ELECTRONIC TRANSACTIONS AND DISCLOSURES, WHICH CONSENT IS SET FORTH IN THE TERMS
OF USE FOR THE SITE. YOU EXPRESSLY AGREE THAT THE NOTE IS A "TRANSFERABLE
RECORD" FOR ALL PURPOSES UNDER THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL
COMMERCE ACT AND THE UNIFORM ELECTRONIC TRANSACTIONS ACT.
14. Notices. All notices and other communications to you hereunder may be given
by email to your registered email address or posted on the Site, and shall be
deemed to have been duly given and effective upon transmission. You acknowledge
that you have control of such email account and your area on the Site and that
communications from us may contain sensitive, confidential, and
collections-related communications. If your registered email address changes,
you must notify LendingClub of the change by sending an email
to support@lendingclub.com or calling 888-596-3157. You also agree to update
your registered residence address and telephone number on the Site if they
change.
15. NO WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, WE MAKE NO
REPRESENTATIONS OR WARRANTIES TO YOU, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
16. LIMITATION ON LIABILITY. IN NO EVENT SHALL WE BE LIABLE TO YOU FOR ANY LOST
PROFITS OR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF
INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHERMORE, WE MAKE NO
REPRESENTATION OR WARRANTY TO YOU REGARDING THE EFFECT THAT THE AGREEMENT MAY
HAVE UPON YOUR FOREIGN, FEDERAL, STATE OR LOCAL TAX LIABILITY.
17. Choice of Law. We are located in the state of Utah and this Agreement and
the Note(s) will be entered into in the state of Utah. The provisions of this
Agreement will be governed by federal laws and the laws of the state of Utah to
the extent not preempted, without regard to any principle of conflicts of laws
that would require or permit the application of the laws of any other
jurisdiction.
18. Miscellaneous. The parties acknowledge that there are no third party
beneficiaries to this Agreement. You may not assign, transfer, sublicense or
otherwise delegate your rights or obligations under this Agreement to another
person




--------------------------------------------------------------------------------




without our prior written consent. Any such assignment, transfer, sublicense or
delegation in violation of this section 18 shall be null and void. Any waiver of
a breach of any provision of this Agreement will not be a waiver of any other
subsequent breach. Failure or delay by either party to enforce any term or
condition of this Agreement will not constitute a waiver of such term or
condition. If at any time after the date of this Agreement, any of the
provisions of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality and unenforceability of such provision
shall have no effect upon and shall not impair the enforceability of any other
provisions of this Agreement. The headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement in any
way.
19. Arbitration. RESOLUTION OF DISPUTES: I HAVE READ THIS PROVISION CAREFULLY
AND UNDERSTAND THAT IT LIMITS MY RIGHTS IN THE EVENT OF A DISPUTE BETWEEN YOU
AND ME. I UNDERSTAND THAT I HAVE THE RIGHT TO REJECT THIS PROVISION AS PROVIDED
IN PARAGRAPH (b) BELOW.
a. Either party to this Agreement, or LendingClub, may, at its sole election,
require that the sole and exclusive forum and remedy for resolution of a Claim
be final and binding arbitration pursuant to this section 19 (the "Arbitration
Provision"), unless you opt out as provided in section 19(b) below. As used in
this Arbitration Provision, "Claim" shall include any past, present, or future
claim, dispute, or controversy involving you (or persons claiming through or
connected with you), on the one hand, and us and/or LendingClub (or persons
claiming through or connected with us and/or LendingClub), on the other hand,
relating to or arising out of this Agreement, any Note(s), the Site, and/or the
activities or relationships that involve, lead to, or result from any of the
foregoing, including (except to the extent provided otherwise in the last
sentence of section 19(f) below) the validity or enforceability of this
Arbitration Provision, any part thereof, or the entire Agreement. Claims are
subject to arbitration regardless of whether they arise from contract; tort
(intentional or otherwise); a constitution, statute, common law, or principles
of equity; or otherwise. Claims include matters arising as initial claims,
counter-claims, cross-claims, third-party claims, or otherwise. The scope of
this Arbitration Provision is to be given the broadest possible interpretation
that is enforceable.
b. You may opt out of this Arbitration Provision for all purposes by sending an
arbitration opt out notice to WebBank, c/o LendingClub Corporation, 71 Stevenson
St., Suite 300, San Francisco CA, 94105, Attention: Legal Department, which is
received at the specified address within 30 days of the date of your electronic
acceptance of the terms of this Agreement. The opt out notice must clearly state
that you are rejecting arbitration; identify the Agreement to which it applies
by date; provide your name, address, and social security number; and be signed
by you. You may send the opt out notice in any manner you see fit as long as it
is received at the specified address within the specified time. No other methods
can be used to opt out of this Arbitration Provision. If the opt out notice is
sent on your behalf by a third party, such third party must include evidence of
his or her authority to submit the opt out notice on your behalf.
c. The party initiating arbitration shall do so with the American Arbitration
Association (the "AAA") or Judicial Alternatives and Mediation Services
(“JAMS”). The arbitration shall be conducted according to, and the location of
the arbitration shall be determined in accordance with, the rules and policies
of the administrator selected, except to the extent the rules conflict with this
Arbitration Provision or any countervailing law. If you have any questions
concerning the AAA or would like to obtain a copy of the AAA arbitration rules,
you may call 1(800) 778-7879 or visit the AAA’s web site at: www.adr.org. If you
have any questions concerning JAMS or would like to obtain a copy of the JAMS
arbitration rules,




--------------------------------------------------------------------------------




you may call 1(800) 352-5267 or visit their web site at: www.jamsadr.com. In the
case of a conflict between the rules and policies of the administrator and this
Arbitration Provision, this Arbitration Provision shall control, subject to
countervailing law, unless all parties to the arbitration consent to have the
rules and policies of the administrator apply.
d. If we (or LendingClub) elect arbitration, we (or LendingClub, as the case may
be) shall pay all the administrator's filing costs and administrative fees
(other than hearing fees). If you elect arbitration, filing costs and
administrative fees (other than hearing fees) shall be paid in accordance with
the rules of the administrator selected, or in accordance with countervailing
law if contrary to the administrator's rules. We (or LendingClub, as the case
may be) shall pay the administrator's hearing fees for one full day of
arbitration hearings. Fees for hearings that exceed one day will be paid by the
party requesting the hearing, unless the administrator's rules or applicable law
require otherwise, or you request that we (or LendingClub) pay them and we agree
(or LendingClub agrees) to do so. Each party shall bear the expense of its own
attorneys' fees, except as otherwise provided by law. If a statute gives you the
right to recover any of these fees, these statutory rights shall apply in the
arbitration notwithstanding anything to the contrary herein.
e. Within 30 days of a final award by the arbitrator, any party may appeal the
award for reconsideration by a three-arbitrator panel selected according to the
rules of the arbitrator administrator. In the event of such an appeal, any
opposing party may cross-appeal within 30 days after notice of the appeal. The
panel will reconsider de novo all aspects of the initial award that are
appealed. Costs and conduct of any appeal shall be governed by this Arbitration
Provision and the administrator's rules, in the same way as the initial
arbitration proceeding. Any award by the individual arbitrator that is not
subject to appeal, and any panel award on appeal, shall be final and binding,
except for any appeal right under the Federal Arbitration Act ("FAA"), and may
be entered as a judgment in any court of competent jurisdiction.
f. We agree not to invoke our right to arbitrate an individual Claim you may
bring in Small Claims Court or an equivalent court, if any, so long as the Claim
is pending only in that court. NO ARBITRATION SHALL PROCEED ON A CLASS,
REPRESENTATIVE, OR COLLECTIVE BASIS (INCLUDING AS PRIVATE ATTORNEY GENERAL ON
BEHALF OF OTHERS), EVEN IF THE CLAIM OR CLAIMS THAT ARE THE SUBJECT OF THE
ARBITRATION HAD PREVIOUSLY BEEN ASSERTED (OR COULD HAVE BEEN ASSERTED) IN A
COURT AS CLASS REPRESENTATIVE, OR COLLECTIVE ACTIONS IN A COURT. Unless
consented to in writing by all parties to the arbitration, no party to the
arbitration may join, consolidate, or otherwise bring claims for or on behalf of
two or more individuals or unrelated corporate entities in the same arbitration
unless those persons are parties to a single transaction. Unless consented to in
writing by all parties to the arbitration, an award in arbitration shall
determine the rights and obligations of the named parties only, and only with
respect to the claims in arbitration, and shall not (a) determine the rights,
obligations, or interests of anyone other than a named party, or resolve any
Claim of anyone other than a named party; nor (b) make an award for the benefit
of, or against, anyone other than a named party. No administrator or arbitrator
shall have the power or authority to waive, modify, or fail to enforce this
section 19(f), and any attempt to do so, whether by rule, policy, arbitration
decision or otherwise, shall be invalid and unenforceable. Any challenge to the
validity of this section 19(f) shall be determined exclusively by a court and
not by the administrator or any arbitrator.
g. This Arbitration Provision is made pursuant to a transaction involving
interstate commerce and shall be governed by and enforceable under the FAA. The
arbitrator will apply substantive law consistent with the FAA and applicable
statutes of limitations. The arbitrator may award damages or other types of
relief permitted by applicable substantive law, subject




--------------------------------------------------------------------------------




to the limitations set forth in this Arbitration Provision. The arbitrator will
not be bound by judicial rules of procedure and evidence that would apply in a
court. The arbitrator shall take steps to reasonably protect confidential
information.
h. This Arbitration Provision shall survive (i) suspension, termination,
revocation, closure, or amendments to this Agreement and the relationship of the
parties and/or LendingClub; (ii) the bankruptcy or insolvency of any party or
other person; and (iii) any transfer of any loan or Note or any other promissory
note(s) which you owe, or any amounts owed on such loans or notes, to any other
person or entity. If any portion of this Arbitration Provision other than
section 19(f) is deemed invalid or unenforceable, the remaining portions of this
Arbitration Provision shall nevertheless remain valid and in force. If an
arbitration is brought on a class, representative, or collective basis, and the
limitations on such proceedings in section 19(f) are finally adjudicated
pursuant to the last sentence of section 19(f) to be unenforceable, then no
arbitration shall be had. In no event shall any invalidation be deemed to
authorize an arbitrator to determine Claims or make awards beyond those
authorized in this Arbitration Provision.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE A RIGHT TO LITIGATE CLAIMS THROUGH A
COURT BEFORE A JUDGE OR JURY, BUT WILL NOT HAVE THAT RIGHT IF ANY PARTY ELECTS
ARBITRATION PURSUANT TO THIS ARBITRATION PROVISION. THE PARTIES HEREBY KNOWINGLY
AND VOLUNTARILY WAIVE THEIR RIGHTS TO LITIGATE SUCH CLAIMS IN A COURT BEFORE A
JUDGE OR JURY UPON ELECTION OF ARBITRATION BY ANY PARTY.




--------------------------------------------------------------------------------




Exhibit A
PROMISSORY NOTE
Borrower name
Borrower address: ______________________________________________ (not visible to
investors)
Co-Borrower name
Co-Borrower address: ______________________________________________ (not visible
to investors)
$_______________
_____________, 20_
For value received, I (referred to herein as "Borrower" regardless of whether
borrower is an individual or a co-borrower ) promise to pay to the order of
WebBank or any subsequent holder ("you" or "Lenders") of this Promissory Note
(the "Note") the principal sum of ________________ ($_________) Dollars with
interest as set forth below. I intend to be legally bound by this Note. I have
read, understood, and agreed to all of the terms of this Note.
Interest Rate. This Note bears interest during each calendar month from the date
hereof until paid in full, at a fixed rate of ______ (%) per annum.
Interest Calculation Method. Interest is calculated daily on the basis of a
360-day year with 12 months each of which is 30 days (or 30/360) long,
regardless if a month has more or less than 30 days. This Note shall bear
interest on any overdue installment or principal and, to the extent permitted by
applicable law, on any overdue installment of interest, at the interest rate as
calculated above.
Payments. Principal and interest is to be paid during and throughout the period
of ________ months in the following manner:
Payments of principal and interest in the amount of ________________ ($______)
Dollars are to be made by the Borrower to the Lender commencing _____________,
20_, and on the same day of each successive month thereafter until __________,
20__, when the full amount of unpaid principal, together with unpaid accrued
interest is due and payable. If the monthly anniversary is on the 29th, 30th, or
31st of the month, and the following month does not have a 29th, 30th, or 31st
day, the monthly payment will be due on the last day of the month in which the
payment was due.
Borrower's last payment might be of a different amount, which could be higher
than the monthly installment amounts, to adjust for rounding and/or due to
calculation of daily interest charges in certain instances such as a payment due
date change or Borrower making a payment after the payment due date. In such
cases, the amount of the last monthly payment will be adjusted by the amount
necessary to repay the loan in full.
All payments on this Note are to be made in immediately available lawful money
of the United States. Borrower authorizes Lender to debit Borrower's designated
account by Automated Clearing House ("ACH") transfer for the amount of each
payment due on each due date, unless Borrower has elected an alternative method
of payment. Borrower may elect to make payments by personal check by
contacting support@lendingclub.com or by mail to Wells Fargo Lock Box




--------------------------------------------------------------------------------




Services, Dept #34268, 3440 Walnut Ave, Window H, Fremont, CA 94538. If Borrower
elects to make payments by check, borrower acknowledges and agrees that there
will be a $7 check processing fee per payment, subject to applicable law. This
authorization does not affect Borrower's obligations to pay when due all amounts
payable under this Note, whether or not there are sufficient funds therefore in
such accounts. The foregoing authorization is in addition to, and not in
limitation of, any rights of setoff Lender may have. With regard to payments
made by automatic withdrawal, Borrower has the right to stop payment of
automatic withdrawals or revoke Borrower's prior authorization for automatic
withdrawals by notifying Borrower's financial institution at least three (3)
banking days before the scheduled date of transfer. Borrower will notify Lender
of the exercise of Borrower's right to stop a payment or revoke Borrower's
authorization for automatic withdrawals at least three (3) banking days before
the scheduled date of transfer. All payments are to be applied first to the
payment of all fees, expenses and other amounts due to Lender (excluding
principal and interest), then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after an Event of Default (as
defined below), payments will be applied to Borrower's obligations as Lender
determines in its sole discretion.
Fees and Charges. A non-refundable origination fee is paid by Borrower to the
Lender in the amount and on the terms set forth in Borrower's agreement with
Lender and is deducted from Borrower's loan proceeds. As such, the loan proceeds
delivered to Borrower will be less than the full amount of Borrower's loan
request. Borrower acknowledges that the origination fee will be considered part
of the principal of Borrower's loan and is subject to the accrual of interest.
Borrower agrees to pay a fee of $15, to the extent permitted by applicable law,
if ACH transfers or checks are returned or fail due to insufficient funds in
Borrower's account or for any other reason. Borrower acknowledges that the bank
that holds Borrower's designated account may charge a fee in addition to this
fee. We may attempt to process your transaction up to two additional times and
each attempt to collect a payment is considered a separate transaction, so an
unsuccessful payment fee will be assessed for each failed attempt. If Borrower's
payment is more than 15 days late, Lender may charge a late fee in an amount the
greater of 5% of the outstanding payment or $15, to the extent permitted by
applicable law. These fees may be collected using ACH transfers initiated by us
from Borrower's designated account. Any such late fee assessed is immediately
due and payable. Any payment received after 3:00 P.M., Mountain time, on a
banking day is deemed received on the next succeeding banking day.
Prepayments and Partial Payments. Borrower may make any payment early, in whole
or in part, without penalty or premium at any time. Any partial prepayment is to
be applied against the principal amount outstanding and does not postpone the
due date of any subsequent monthly installments, unless Lender otherwise agrees
in writing. If Borrower prepays this Note in part, Borrower agrees to continue
to make regularly scheduled payments until all amounts due under this Note are
paid. Lender may accept late payments or partial payments, even though marked
"paid in full", without losing any rights under this Note. Any regularly
scheduled monthly installment of principal and interest that is received by
Lender before the date it is due shall be deemed to have been received on the
due date solely for the purpose of calculating interest due.
Use of Funds. Borrower certifies that the proceeds of the loan will not be used
for the purpose of purchasing or carrying any securities or to fund any illegal
activity.
Default. Borrower will be deemed in default (each, an "Event of Default") of
Borrower's obligations under this Note if Borrower: (i) fails to pay timely any
amount due under this Note; (ii) files or has instituted against Borrower any




--------------------------------------------------------------------------------




bankruptcy or insolvency proceedings or makes any assignment for the benefit of
creditors; (iii) commits fraud or makes any material misrepresentation in this
Note; or (iv) fails to abide by the terms of this Note. Upon the occurrence of
an Event of Default, Lender may exercise all remedies available to it under
applicable law, including demand upon Borrower to immediately pay all amounts
due under this Note. Lender reserves the right to report loan payment
delinquencies of 30 days or longer to one or more consumer reporting agencies in
accordance with applicable law. Borrower agrees to pay all costs of collecting
any delinquent payments, including reasonable attorneys' fees, as permitted by
applicable law.
Joint and Several Liability. The liability of any co-borrower is joint and
several and is co-existent with that of the borrower. The liability of the
co-borrower to repay the Loan together with interest, and to observe the terms
and conditions of this Note and any other agreement and documents that may have
been or may be executed by Borrower with Lender in respect of this Loan, is
joint and several and consequently Lender shall have sole discretion to proceed
against both the borrower and co-borrower or either of the borrower or
co-borrower to recover all the amounts owed under this Note.
Loan Charges. If a law that applies to the Loan and sets maximum loan charges is
finally interpreted so that the interest or other loan charges collected or to
be collected in connection with the Loan exceed the permitted limits, then: (a)
any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower
that exceeded permitted limits will be refunded to Borrower. Lender may choose
to make this refund by reducing the principal owed under this Note or by making
a direct payment to Borrower.
Miscellaneous.
Lender may assign this Note, including without limitation, to LendingClub
Corporation, without notice to Borrower. Borrower may not assign this Note
without the prior written consent of Lender. This Note inures to the successors,
permitted assigns, heirs and representatives of Borrower and Lender.
Borrower hereby waives demand, notice of non-payment, protest, and all other
notices or demands whatsoever, and hereby consents that without notice to and
without releasing the liability of any party, the obligations evidenced by this
Note may from time to time, in whole or part, be renewed, extended, modified,
accelerated, compromised, settled or released by Lender.
Any changes to this Note must be in writing signed by Borrower and Lender.
Notices will be mailed electronically to the addresses provided.
Controlling Law. Lender is located in the State of Utah and this Note has been
executed and delivered in the State of Utah and is deemed a contract made under
such state's law. The provisions of this Note will be governed by federal laws
and the laws of the State of Utah to the extent not preempted, without regard to
any principle of conflicts of law. The unenforceability of any provision of this
Note shall not affect the enforceability or validity of any other provision of
this Note.
STATE LAW NOTICES:




--------------------------------------------------------------------------------




CALIFORNIA RESIDENTS ONLY: A married applicant may apply for a separate account.
If Lender takes any adverse action as defined by § 1785.3 of the California
Civil Code and the adverse action is based, in whole or in part, on any
information contained in a consumer credit report, Borrower has the right to
obtain within 60 days a free copy of Borrower's consumer credit report from the
consumer reporting agency who furnished the consumer credit report and from any
other consumer credit reporting agency that complies and maintains files on
consumers on a nationwide basis.
CALIFORNIA AND UTAH RESIDENTS: As required by California and Utah law, Borrower
is hereby notified that a negative credit report reflecting on Borrower's credit
record may be submitted to a credit reporting agency if Borrower fails to
fulfill the terms of Borrower's credit obligations.
KANSAS RESIDENTS: NOTICE TO CONSUMER: 1. Do not sign this Note before you read
it. 2. You are entitled to a copy of this Note. 3. You may prepay the unpaid
balance at any time without penalty.
MARYLAND RESIDENTS ONLY: Lender elects to make this loan pursuant to Subtitle 10
(Credit Grantor Closed End Credit provisions) of Title 12 of the Maryland
Commercial Law Article only to the extent that such provisions are not
inconsistent with Lender's authority under federal law (12 U.S.C. § 85, §
1463(g), or § 1831d, as appropriate) and related regulations and
interpretations, which authority Lender expressly reserves.
MASSACHUSETTS RESIDENTS ONLY: Massachusetts law prohibits discrimination based
upon marital status or sexual orientation.
MISSOURI AND NEBRASKA RESIDENTS: ORAL LOAN AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF SUCH DEBT,
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT
BORROWER(S) AND THE LENDER AND ANY HOLDER OF THIS NOTE FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
NEW JERSEY RESIDENTS: The section headings of the Note are a table of contents
and not contract terms. Portions of this Note with references to actions taken
to the extent of applicable law apply to acts or practices that New Jersey law
permits or requires. In this Note, actions or practices (i) by which Lender is
or may be permitted by "applicable law" are permitted by New Jersey law, and
(ii) that may be or will be taken by Lender unless prohibited by "applicable
law" are permitted by New Jersey law.
NEW YORK, RHODE ISLAND and VERMONT RESIDENTS: Borrower understands and agrees
that Lender may obtain a consumer credit report in connection with this
application and in connection with any update, renewals for extension of any
credit as a result of this application. If Borrower asks, Borrower will be
informed whether or not such a report was obtained, and if so, the name and
address of the agency that furnished the report. Borrower also understands and
agrees that Lender may obtain a consumer credit report in connection with the
review or collection of any loan made to Borrower as a result of this
application or for other legitimate purposes related to such loans.




--------------------------------------------------------------------------------




OHIO RESIDENTS ONLY: The Ohio laws against discrimination require that all
creditors make credit equally available to all credit-worthy customers, and that
credit reporting agencies maintain separate credit histories on each individual
upon request. The Ohio Civil Rights Commission administers compliance with the
law.
WASHINGTON RESIDENTS ONLY: Oral agreements or oral commitments to loan money,
extend credit, or to forbear from enforcing repayment of a debt are not
enforceable under Washington law.
WISCONSIN RESIDENTS ONLY: For married Wisconsin residents, Borrower's signature
confirms that this loan obligation is being incurred in the interest of
Borrower's marriage or family. No provision of any marital property agreement
(pre-marital agreement), unilateral statement under § 766.59 of the Wisconsin
statutes or court decree under § 766.70 adversely affects Lender's interest
unless, prior to the time that the loan is approved, Lender is furnished with a
copy of the marital property agreement, statement, or decree or have actual
knowledge of the adverse provision. If this loan for which Borrower is applying
is granted, Borrower will notify Lender if Borrower has a spouse who needs to
receive notification that credit has been extended to Borrower.
SCREEN NAME OF BORROWER & CO-BORROWER
BY: LENDINGCLUB CORPORATION
ATTORNEY-IN-FACT FOR BORROWER and CO-BORROWER
(SIGNED ELECTRONICALLY)




--------------------------------------------------------------------------------




Exhibit B
WBK PRIVACY NOTICE
FACTS

WHAT DOES WEBBANK DO WITH YOUR PERSONAL INFORMATION IN CONNECTION WITH YOUR
LENDINGCLUB ACCOUNT?
Why?

Financial companies choose how they share your personal information. Federal law
gives consumers the right to limit some but not all sharing. Federal law also
requires us to tell you how we collect, share, and protect your personal
information. Please read this notice carefully to understand what we do.
What?

The types of personal information we collect and share depend on the product or
service you have with us. This information can include:
•
Social Security number and transaction history

•
Account balances and payment history

•
Credit history and credit scores

When you are no longer our customer, we continue to share your information as
described in this notice
How?

All financial companies need to share customers' personal information to run
their everyday business. In the section below, we list the reasons financial
companies can share their customers' personal information; the reasons WebBank
chooses to share; and whether you can limit this sharing.
Reasons we can share your personal information
Does WebBank share?
Can you limit this sharing?
For our everyday business purposes - such as to process your transactions,
maintain your account(s), respond to court orders and legal investigations, or
report to credit bureaus
YES
NO
For our marketing purposes - to offer our products and services to you
YES
NO
For joint marketing with other financial companies
NO
We don't share
For our affiliates' everyday business purposes - information about your
transactions and experiences
NO
We don't share
For our affiliates' everyday business purposes - information about your
creditworthiness
NO
We don't share
For our affiliates to market to you
NO
We don't share
For non-affiliates to market to you
NO
We don't share





--------------------------------------------------------------------------------






Questions?

Call (888) 596-3157 
What we do
How does WebBank protect my personal information?
To protect your personal information from unauthorized access and use, we use
security measures that comply with federal law. These measures include computer
safeguards and secured files and buildings.
How does WebBank collect my personal information?
We collect your personal information, for example, when you
Ÿ    Open an account or pay us by check
Ÿ Provide account information or give us your contact information
Ÿ Show your driver's license
We also collect your personal information from others, such as credit bureaus,
affiliates, or other companies.
Why can't I limit all sharing?
Federal law gives you the right to limit only
Ÿ    Sharing for affiliates' everyday business purposes-information about your
creditworthiness
Ÿ Affiliates from using your information to market to you
Ÿ Sharing for non-affiliates companies to market to you
State laws and individual companies may give you additional rights to limit
sharing.
What happens when I limit sharing for an account I hold jointly with someone
else?
WebBank does not offer joint LendingClub accounts.
Definitions
Affiliates
Companies related by common ownership or control.
They can be financial and nonfinancial companies.
Ÿ WebBank does not share with our affiliates Sharing
Non-affiliates
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.
Ÿ WebBank does not share with non-affiliates so they can market to you
Joint marketing
A formal agreement between nonaffiliated financial companies that together
market financial products or services to you.
Ÿ WebBank doesn't jointly market







